Citation Nr: 0508979	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-08 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1966.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The veteran's representative, in a March 2005 filing, 
indicated that the veteran desires a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  That matter, an 
unadjudicated claim, is referred to the RO for all necessary 
action.  See 38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  An unappealed July 1994 rating decision denied 
entitlement to service connection for tinnitus.

2.  Evidence associated with the claims folder since the July 
1994 rating decision is neither cumulative nor redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for tinnitus.

3.   Tinnitus has been credibly reported since service.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied entitlement to 
service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2004)]

2.  Evidence associated with the claims folder since the July 
1994 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for tinnitus have been met.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§  1110, 
5107; 38 C.F.R. §§ 3.102, 3.303(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA also issued 
regulations to implement the VCAA, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for tinnitus, a 
determination that is entirely favorable to the veteran.  As 
such, the Board finds that no further action is required to 
comply with the VCAA and the implementing regulations 
regarding the veteran's application to reopen his claim.  The 
Board will defer addressing the merits of the claim for 
service connection for tinnitus, however, pending further 
development as set out in the remand following this decision.

Applicable Law - New and Material Evidence

During the pendency of this appeal, there was a regulatory 
change regarding VA's definition of what constitutes "new 
and material evidence."  This change applies prospectively, 
however, to all requests to reopen that are made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[now codified at 38 C.F.R. § 3.156(a) (2004)].  Because the 
record indicates that the veteran filed his request to reopen 
this claim prior to this date (in October 2000), this 
regulatory change is not applicable in the instant case.  
Accordingly, the Board will analyze this matter under the 
former criteria applicable to the analysis of a request to 
reopen a claim for service connection based upon the receipt 
of "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the former criteria of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

Analysis of the Request to Reopen a Claim for Service 
Connection for Tinnitus

In the record below, the RO reopened the veteran's claim for 
entitlement to service connection for tinnitus, but then 
denied it on the merits.  The Board, however, must make its 
own determination as to whether any newly submitted evidence 
warrants a reopening of this claim.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The Board observes that the veteran's claim for entitlement 
to service connection was last reviewed by the RO and denied 
in a July 1994 rating decision.  The evidence under 
consideration at the time consisted of the veteran's service 
medical records, statements from the veteran, and the 
findings from two May 1994 VA examinations.  As the veteran 
did not appeal the RO's July 1994 rating decision, it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994) [38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004)].

In October 2000, the veteran filed a statement indicating 
that he wanted to reopen his claim for entitlement to service 
connection for tinnitus.  In a July 2001 rating decision, the 
RO reopened the claim, but denied it on its merits.  The 
veteran received notice of the decision and timely appealed 
it to the Board.

Following the RO's July 1994 rating decision, additional 
evidence was associated with the claims file, namely VA 
examination reports dated in November 2000, July 2001 and 
July 2002, as well as VA outpatient treatment records dated 
from March 2002 to October 2002.  The current record also 
includes written statements and argument from the veteran and 
his representative. 

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim, 
specifically the November 2000 and July 2001 VA examination 
reports, are both new and material.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The information contained 
in these reports provides a more complete record upon which 
this claim can be evaluated, and contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's in-service ear injury and resultant 
symptomatology.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Smith v. West, 12 Vet. App. 312, 314 (1999); Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board therefore holds 
that these records are so significant that they must be 
considered in order to fairly decide the merits of the claim, 
and as such, the claim for service connection must be 
reopened for full review.  38 C.F.R. § 3.156(a).  The 
underlying claim, however, must be remanded for the 
completion of additional development prior to any appellate 
review.

The record reflects that while in service, the veteran served 
as an artillery specialist.  His service medical records 
demonstrate that from June 1966 to August 1966, he was 
treated for multiple ear problems, apparently because of 
exposure to shocks from artillery blasts.  His in-service 
diagnosis was a perforated left tympanic membrane with 
bilateral otitis externa and myringitis; complaints of 
tinnitus were specifically recorded in these service medical 
records.

In May 1994, the veteran informed initial post-service VA 
examiners that after his discharge, he first worked as a 
janitor for a construction equipment company.  He also noted 
that he was exposed to loud noise while later working as a 
welder in a factory, but the duration of this employment was 
not recorded.  During these examinations and in other 
statements of record, the veteran indicated that he had no 
tinnitus after service until about 10 years before the May 
1994 examination, and that he had had no private or VA 
medical treatment for tinnitus since service.  After clinical 
evaluation, one of the May 1994 VA examiners diagnosed 
tinnitus, but did not comment as to whether it was related to 
service, including to in-service noise exposure.

In later VA examinations of record, from November 2000 
forward, the veteran reported that his only lifetime noise 
exposure occurred during his active service.  He also related 
that his tinnitus was constant.  A July 2001 VA examination 
report included a diagnosis of high-frequency hearing loss 
with reported tinnitus (by the veteran), but again did not 
comment as to whether it was related service, including to 
in-service noise exposure.

It appears that the RO has, in part, previously denied this 
claim because of the veteran's reports of noise exposure 
after service, as well as his admission that he had no 
tinnitus after service until approximately 1984; this 
reasoning, however, is not based upon any medical opinion of 
record.  

The Board further notes that in a March 2005 filing, the 
veteran's representative avers that the RO's denial of 
service connection, as premised upon the lack of a record of 
persistent/continuing/constant tinnitus since service is 
incorrect, in that entitlement to service connection for 
tinnitus only requires a finding of recurrent tinnitus that 
is related to service by competent medical evidence.  See 
38 C.F.R. §§ 3.303, 4.87, Diagnostic Code 6260 (2004).  The 
representative further points out the Court's recent holding 
in Smith v. Principi, 17 Vet. App. 168, 170 (2003), which 
defines recurrent tinnitus as "appearing or occurring again 
or periodically."  The Board agrees that this appears to be 
a proper standard for consideration by the RO (and the VA 
examiner).

Tinnitus is by definition a subjective disorder.    The 
veteran clearly reported this abnormality during active duty.  
He has asserted in post-1994 records that he still has 
tinnitus.  His military service is not inconsistent with 
noise-induced auditory disability.  His credibility has not 
been challenged.  There are no medical opinions rejecting the 
validity of his assertions.

 
ORDER

Entitlement to service connection for tinnitus is granted.



                
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


